Name: 2004/199/EC: Commission Decision of 27 February 2004 amending Decision 93/52/EEC as regards the recognition of certain provinces in Italy as officially free of brucellosis (Text with EEA relevance) (notified under document number C(2004) 558)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2004-03-02

 Avis juridique important|32004D01992004/199/EC: Commission Decision of 27 February 2004 amending Decision 93/52/EEC as regards the recognition of certain provinces in Italy as officially free of brucellosis (Text with EEA relevance) (notified under document number C(2004) 558) Official Journal L 064 , 02/03/2004 P. 0041 - 0042Commission Decisionof 27 February 2004amending Decision 93/52/EEC as regards the recognition of certain provinces in Italy as officially free of brucellosis(notified under document number C(2004) 558)(Text with EEA relevance)(2004/199/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(1), and in particular Annex A, Chapter 1, point II thereto,Whereas:(1) In Italy, in the Provinces of Rieti and Viterbo (Region of Lazio) brucellosis (Brucella melitensis) has been a notifiable disease for at least five years.(2) In the Provinces of Rieti and Viterbo, at least 99,8 % of the ovine or caprine holdings are officially brucellosis-free holdings. These Provinces undertake, furthermore, to comply with Annex A, Chapter 1, point II(2), to Directive 91/68/EEC.(3) The Provinces of Rieti and Viterbo should consequently be recognised as officially free of brucellosis (Brucella melitensis).(4) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease(2) should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 93/52/EEC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Commission Decision 2003/708/EC (OJ L 258, 10.10.2003, p. 11).(2) OJ L 13, 21.1.1993, p. 14. Decision as last amended by Decision 2003/732/EC (OJ L 264, 15.10.2003, p. 30).ANNEX"ANNEX IIIn France:DÃ ©partements:Ain, Aisne, Allier, ArdÃ ¨che, Ardennes, Aube, Aveyron, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, CÃ ´tes-d'Armor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, Essonne, Eure, Eure-Loire, FinistÃ ¨re, Gers, Gironde, Hauts-de-Seinne, Haute-Loire, Haute-Vienne, Ille-et-Vilaine, Indre, Indre-et-Loire, Jura, Loir-et-Cher, Loire, Loire-Atlantique, Loiret, Lot et Garonne, Lot, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Morbihan, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, Puy-de-DÃ ´me, RhÃ ´ne, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Seine-Saint-Denis, Territoire de Belfort, Val-de-Marne, Val-d'Oise, VendÃ ©e, Vienne, Yonne, Yvelines, Ville de Paris, Vosges.In Italy:- Region Lazio: Provinces of Rieti and Viterbo.- Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese.- Region Sardinia: Provinces of Cagliari, Nuoro, Oristano and Sassari.- Region Trentino-Alto Aldige: Provinces of Bolzano and Trento.- Region Tuscany: Province of Arezzo.In Portugal:Autonomous Region of the Azores.In Spain:Autonomous Region of Canary Islands: Provinces of Santa Cruz de Tenerife and Las Palmas."